United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2638
                                     ___________

Charles J. Mandacina,                     *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
United States of America,                 *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: September 7, 2001

                                    Filed: September 10, 2001
                                     ___________

Before WOLLMAN, Chief Judge, HEANEY and FAGG, Circuit Judges.
                             ___________

PER CURIAM.

       A jury found Charles J. Mandacina guilty of conspiracy to commit armed
robbery, aiding and abetting the sale of firearms to a felon, aiding and abetting armed
bank robbery, aiding and abetting the use of a firearm during a crime of violence, and
supplying a firearm to a convicted felon. The evidence at trial established Mandacina
sold guns to Patrick McGuire, who used them in connection with his bank robbery ring.
After an unsuccessful appeal, see United States v. Crouch, 46 F.3d 871, 873 (8th Cir.),
cert. denied, 516 U.S. 871 (1995), Mandacina initiated this 28 U.S.C. § 2255 motion.
As relevant to this appeal, Mandacina claimed his trial counsel rendered ineffective
assistance by failing to call co-defendant McGuire as a witness. The district court
denied relief, Mandacina appeals, and we affirm.

       Following careful review, see Forest v. Delo, 52 F.3d 716, 721 (8th Cir. 1995),
we agree with the district court that Mandacina's claim of ineffective assistance fails
because counsel's decision not to call McGuire was a reasoned tactical decision. See
Strickland v. Washington, 466 U.S. 668, 693-94 (1984). Mandacina acknowledges
counsel's investigator interviewed McGuire and counsel advised him against calling
McGuire because McGuire, a twice-convicted contract murderer who had pleaded no
contest to all of the charges in the indictment, had strong personal ties to Mandacina
and was vulnerable to cross-examination about uncharged acts of criminal conduct
involving Mandacina. These undisputed facts show counsel's tactical decision was
made after appropriate investigation and consultation. See Forest, 52 F.3d at 722
(denying ineffective-assistance claim because counsel had reasonable basis for not
calling witness); Novak v. Purkett, 4 F.3d 625, 628 (8th Cir. 1993) (noting counsel's
decision to refrain from calling a witness who had prior conviction and credibility
problems did not constitute deficient performance).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-